Citation Nr: 0100102	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99 - 21 607	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the lumbar spine on a direct basis or as secondary 
to service-connected postoperative residuals of a left 
inguinal hernia.

Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to October 
1946, but did not serve in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


REMAND

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 14, 2000, and must be applied to all pending 
appeals.  

The record in this case shows that the veteran's claim for 
service connection for degenerative joint disease of the 
lumbar spine and for entitlement to service connection for 
bilateral cataracts were denied as not well-grounded.  In 
view of the fact that Public Law No. 106-475 rewrites  38 
U.S.C.A. § 5107 (to be codified as amended at  38 U.S.C.A. 
§ 5107) to eliminate the concept of a well-grounded claim, 
the RO must review the record in this case, obtain any 
additional medical evidence available, and schedule any 
additional VA examinations or request any necessary VA 
medical opinions needed.  The RO should then adjudicate the 
issues of service connection for degenerative joint disease 
of the lumbar spine on a direct basis or as secondary to 
service-connected postoperative residuals of a left inguinal 
hernia and for entitlement to service connection for 
bilateral cataracts on the merits, taking into consideration 
all applicable law and regulations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his degenerative 
joint disease of the lumbar spine and his 
bilateral cataracts.  In particular, the 
veteran should complete and submit a 
Report of Accidental Injury (VA Form 21-
4179) which describes the date, place, 
and manner in which he acquired his 
compression fracture of L2 shown on X-
rays in March 1998, and provide the name 
and address of his treating physicians.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  The veteran 
should be informed in writing that the 
submission of competent medical evidence 
or opinion linking or relating either of 
those conditions to his period of active 
service or to a service-connected disease 
or injury would assist in establishing 
entitlement to benefits for the claimed 
disabilities.  The RO should further 
obtain all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Grande Island, since May 1998.

2.  The RO should notify the veteran in 
writing that his service medical records 
include no complaint, treatment, 
findings, symptoms, or diagnosis of a 
lumbar injury or of disease or trauma of 
the eyes during his period of active 
service.  The RO should then ask the 
National Personnel Records Center (NPRC) 
to make a further search for any 
additional service medical records of the 
veteran.

3.  The RO should also ask the Director, 
National Archives and Records 
Administration (NARA), to provide legible 
copies of any Morning Reports for "B" 
Troop, 74th Constabulary Squadron, 
Gablingen, Germany, dated from May 1945 
through September 1945, in which the 
veteran's name appears.  

4.  The RO should then determine whether 
a current VA orthopedic and neurologic 
examination, or a current VA 
ophthalmologic examination, would add 
anything to the record which would assist 
in the establishment of entitlement to 
the benefits sought by the appellant.  If 
the RO concludes that no reasonable 
possibility exists that medical evidence 
of current lumbar disability, or current 
bilateral cataracts, would aid in the 
establishment of entitlement to service 
connection for such benefits, it should 
issue a Supplemental Statement of the 
Case in which those conclusions, and the 
basis for same, are fully set out.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issues of entitlement to 
service connection for degenerative joint 
disease of the lumbar spine on a direct 
basis or as secondary to service-
connected postoperative residuals of a 
left inguinal hernia and for bilateral 
cataracts on the merits, in light of the 
additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
attorney should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate 
and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  




		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





















 

